The opinion of the court was delivered, by
Read, J.
— This cause was very carefully tried by the learned judge in the court below, and upon the trial, parol evidence was given to prove the nature and extent of the agency of Hartman as the agent of the plaintiffs below. Amongst this evidence was a letter of the plaintiffs to Hartman, upon the language of which the court gave a binding instruction to the jury. The court undertook to construe this letter, and to give it a construction which left nothing to the jury. In this there was error, for it should have been submitted with the other parol evidence to the jury, with proper instructions on the question of agency.
Judgment reversed, and venire de novo awarded.